Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 does not end with a period.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 2, the recitation of “the at least one auxiliary fan is disposed away from and not connected to an air inlet” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The original specification was reviewed and no support for the at least one auxiliary fan being disposed away from and not connected to an air inlet was found.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The steps of claims 1-7 and 15-20 are not definite.  It is not definite what order the claimed steps occur in as no order or sequence is positively and definitely recited.  In addition, the step of “activating an operating mode of the cooking device” as recited in claims 1 and 2 is not definite in conjunction with the corresponding recitations of “the activated operating mode comprises a stand-by mode” recited respectively in claims 4 and 16.  It is not definite what is meant by “an operating mode” or “the activated operating mode” when this mode is later recited as comprising a stand-by mode.  In other words, it is not definite how to reconcile the terms “operating mode” and “activated operating mode” with “stand-by mode” since a stand-by mode implies a mode that is not activated or operating.
In claim 2, the recitation of “the at least one auxiliary fan is disposed away from and not connected to an air inlet” is not definite.  It is not definite what proximity is meant by “disposed away from” as claimed, since fan is part of the same device as the air inlet.  It is also not definite how the auxiliary fan can be disposed away from and not connected to an air inlet since this recitation broadly recites “an air inlet” without limiting the claimed air inlet such that any opening or source of air connected to the fan can be an air inlet as claimed.  It is not definite how the auxiliary can could provide air flow to the second space without being in proximity to and connected with an air inlet.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20070006865 A1 to Wiker et al. (“Wiker”).
Wiker discloses:
Regarding claim 1, as best understood: 
-    activating an operating mode of the cooking device (e.g., Fig. 1-3, 6-10 and 12 and pa para 47-54 and 57-67 disclose operations corresponding to an operating mode); 
-    establishing and setting, or calculating, at least one temperature limit (e.g., temperature shutdown limits explicitly disclosed in para 66 as well as discussed in para 57-67) assigned to the activated operating mode, wherein when said at least one temperature limit is exceeded, cooling is initiated (e.g., Fig. 1-3, 6-10 and 12 and para 47-54 and 57-67); 
-    determining, or calculating, whether said at least one temperature limit has been exceeded (e.g., determining whether temperature limits have been exceeded is discussed in para 57-67 and the controller initiates corrective action if unsafe or undesirable conditions are detected as disclosed in para 67) (e.g., Fig. 1-3, 6-10 and 12 and para 47-54 and 57-67); and 
-    activating the main cooling fan (e.g., activation of cooling fans 13, 15, blowers 26, 27, 52) to provide an air flow to said first space when said at least one temperature limit is exceeded, wherein a portion of the air flow is diverted directly into the second space using a pivoting flap (e.g., valve 50 is a pivoting flap as seen in Fig. 8) (e.g., Fig. 1-3, 6-10 and 12 and para 47-54 and 57-67);
Regarding claim 2, as best understood: 
 -    activating an operating mode of the cooking device (e.g., Fig. 1-3, 6-10 and 12 and para 47-54 and 57-67 disclose operations corresponding to an operating mode); 
-    establishing and setting, or calculating, at least one temperature limit (e.g., temperature shutdown limits explicitly disclosed in para 66 as well as discussed in para 57-67) assigned to the activated operating mode, wherein when said at least one temperature limit is exceeded, cooling is initiated (e.g., Fig. 1-3, 6-10 and 12 and para 47-54 and 57-67); 
-    determining, or calculating, whether said at least one temperature limit has been exceeded (e.g., determining whether temperature limits have been exceeded is discussed in para 57-67 and the 
-    activating the main cooling fan (e.g., activation of cooling fans 13, 15, blowers 26, 27, 52, any of which can be a main fan as claimed) to provide an air flow to said first space when said at least one temperature limit is exceeded (e.g., Fig. 1-3, 6-10 and 12 and para 47-54 and 57-67); 
-    activating the at least one auxiliary cooling fan (e.g., activation of cooling fans 13, 15, blowers 26, 27, 52, any of which can be an auxiliary fan as claimed) to provide an air flow to said second space when it is determined that at least one additional component in the second space requires cooling, wherein the at least one auxiliary fan is disposed away from and not connected to an air inlet (e.g., Fig. 1-3, 6-10 and 12 and para 47-54 and 57-67);
Regarding claim 3, as best understood: the method according to claim 1, further comprising the following steps when a cooking mode is the activated operating mode and the at least one heating device comprises a gas burner (e.g., burner 44): - determining whether a first of the at least one temperature limit is exceeded; - switching off or not activating the main cooling fan if the first of the at least one temperature limit is not exceeded; - determining whether the gas burner is activated if the first of the at least one temperature limit is exceeded; - activating the main cooling fan if the gas burner is not activated; - determining whether a second of the at least one temperature limit is exceeded; - switching off or not activating the main cooling fan if the second of the at least one temperature limit is not exceeded; and - activating the main cooling fan if the second of the at least one temperature limit is exceeded (e.g., Fig. 1-3, 6-10 and 12 and para 47-54 and 57-67);
Regarding claim 4, as best understood: the method according to claim 1, further comprising determining that the activated operating mode comprises a stand-by mode (e.g., standby is disclosed in para 64) (e.g., Fig. 1-3, 6-10 and 12 and para 47-54 and 57-67);
Regarding claim 5, as best understood: the method according to claim 1, further comprising switching on a ventilator fan for supplying cooling air to a space of the cooking device containing a mechanical component (e.g., Fig. 1-3, 6-10 and 12 and para 47-54 and 57-67);
Regarding claim 6, as best understood: the method according to claim 1, wherein the speed of the main cooling fan is regulated based on criteria selected from the group consisting of a temperature in the second space, an actuating mode of the activated operating mode, a the set temperature of the activated operating mode, a direction of rotation of a motor for a ventilator fan, and any combinations of the foregoing (e.g., Fig. 1-3, 6-10 and 12 and para 47-54 and 57-67);
Regarding claim 7, as best understood: the method according to claim 1, further comprising regulating the speed of the main cooling fan based upon the number of components that require cooling (e.g., Fig. 1-3, 6-10 and 12 and para 47-54 and 57-67);
Regarding claim 15, as best understood: the method according to claim 2, further comprising the following steps when a cooking mode is the activated operating mode, and the at least one heating device comprises a gas burner (e.g., burner 44): -    determining whether a first of the at least one temperature limit is exceeded; - switching off or not activating the main cooling fan if the first of the at least one temperature limit is not exceeded; - determining whether the gas burner is activated if the first of the at least one temperature limit is exceeded; - activating the main cooling fan if the gas burner is not activated; - determining whether a second of the at least one temperature limit is exceeded; - switching off or not activating the main cooling fan if the second of the at least one temperature limit is not exceeded; and - activating the main cooling fan if the second of the at least one temperature limit is exceeded (e.g., Fig. 1-3, 6-10 and 12 and para 47-54 and 57-67);
Regarding claim 16, as best understood: the method according to claim 2, further comprising determining that the activated operating mode comprises a stand-by mode (e.g., standby is disclosed in para 64) (e.g., Fig. 1-3, 6-10 and 12 and para 47-54 and 57-67);
Regarding claim 17, as best understood: the method according to claim 2, further comprising switching on a ventilator fan for supplying cooling air to a space of the cooking device containing a mechanical component (e.g., Fig. 1-3, 6-10 and 12 and para 47-54 and 57-67);
Regarding claim 18, as best understood: the method according to claim 2, wherein the speed of the main cooling fan is regulated based on criteria selected from the group consisting of a temperature in the second space, an actuating of the activated operating mode, a set temperature of the activated operating mode, a direction of rotation of a motor for a ventilator fan, and any combinations of the foregoing (e.g., Fig. 1-3, 6-10 and 12 and para 47-54 and 57-67);
Regarding claim 19, as best understood: the method according to claim 2, further comprising regulating the speed of the main cooling fan or of the auxiliary cooling fan based upon the number of components that require cooling (e.g., Fig. 1-3, 6-10 and 12 and para 47-54 and 57-67); and
Regarding claim 20, as best understood: the method according to claim 2, wherein only the auxiliary cooling fan is activated when it is determined that at least one component in the second space requires cooling but, the at least one in said activated operating mode has not been exceeded (e.g., Fig. 1-3, 6-10 and 12 and para 47-54 and 57-67).
To the extent that it may be argued that a single embodiment of Wiker does not disclose all of the claimed subject matter, such as the pivoting flap recited in claim 1 or the auxiliary fan is disposed away from and not connected to an air inlet recited in claim 2 (as best understood), it would have been obvious to one of ordinary skill in the art to modify the first embodiment of Wiker by the further disclosed embodiments of Wiker in order to modulate control of combustion air and heating gas such that the oven operates cleanly and efficiently over a wide range of heating loads (Wiker: para 8).
Response to Amendment
The amendment of 12/11/2020 is acknowledged. 
Response to Arguments
Applicant's arguments filed 12/11/2020 have been fully considered but they are not persuasive. The remarks begin by noting the claim status and amendments as well as the prior notice of non-complaint amendment.  As explained previously, the previous version of the claims did not permit capture by digital imaging and optical character recognition.  Technically, the amendment of 12/11/2020 does not include the required claim markings per MPEP 714; however, the claims of the 12/11/2020 have been examined as set forth above in order to promote compact prosecution and avoid a second notice of noncompliant amendment.  
It is noted that, while the remarks assert that the amendments to claims 1 and 2 are supported by the figures and related descriptions, support for the amendment to claim 2 was not found as set forth and explained above.  The remarks then address the previous interpretations and rejections under 35 U.S.C. 112 and generally assert that the present amendments overcome the previous interpretations and indefiniteness rejections.  However, the amended claims are indefinite as set forth and explained above.  
The remarks then address the prior art rejection.  The remarks note the rejection and amendments to claims 1 and 2.  The remarks state that claim 1 recites the feature "activating the main cooling fan to provide an air flow to said first space when said at least one temperature limit is exceeded, wherein a portion of the air flow is diverted directly into the second space using a pivoting flap" and that claim 2 recites the feature "activating the at least one auxiliary cooling fan to provide an air flow to said second space when it is determined that at least one additional component in the second space requires cooling, wherein the at least one auxiliary fan is disposed away from and not connected to an air inlet".   The remarks then assert that Wiker only discloses fans that are each directly connected to air inlets, and Wiker does not disclose or suggest that any pivoting flap may be used to divert any flow of air. Thus, the present claims are structurally different from Wiker.  However, Wiker 
The remarks then provide a conclusion requesting allowance.  However, the claims are presently rejected as set forth and explained above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492.  The examiner can normally be reached on Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        March 13, 2021